IN THE DISTRICT COURT OF APPEAL
                                      FIRST DISTRICT, STATE OF FLORIDA

R. J. REYNOLDS TOBACCO                NOT FINAL UNTIL TIME EXPIRES TO
COMPANY,                              FILE MOTION FOR REHEARING AND
                                      DISPOSITION THEREOF IF FILED
      Appellant,
                                      CASE NO. 1D13-3183
v.

JANICE L. SIKES, AS
PERSONAL REPRESENTATIVE
FOR THE ESTATE OF JIMMIE
WAYNE SIKES,

      Appellee.

_____________________________/

Opinion filed July 9, 2014.

An appeal from the Circuit Court for Duval County.
Russell L. Healey, Judge.

Meir Feder and Charles R. A. Morse of Jones Day, New York, New York, Robert
B. Parrish, David C. Reeves, and Jeffrey A. Yarbrough of Moseley, Prichard,
Parrish of Knight & Jones, Jacksonville. Stephanie E. Parker, John F. Yarber, and
John M. Walker of Jones Day, Atlanta. Kevin D. Boyce, and Edward Carter of
Jones Day, Cleveland, Ohio, Gregory G. Katsas of Jones Day, Washington, DC.,
for Appellant.

John S. Kalil, Jacksonville, and John S. Mills and Courtney Brewer of The Mills
Firm, P.A., Tallahassee, for Appellee.
PER CURIAM.

      R.J. Reynolds Tobacco Company appeals the final judgment for plaintiff

Janice L. Sikes, the personal representative of the estate of Jimmie Wayne Sikes.

We affirm on all issues. But following R.J. Reynolds Tobacco Company v. Hiott,

129 So. 3d 473 (Fla. 1st DCA 2014), we certify conflict with the Fourth District’s

decision in Philip Morris USA, Inc. v. Hess, 95 So. 3d 254 (Fla. 4th DCA 2012),

rev. denied, 117 So. 3d 412 (Fla. 2013), on the issue of whether the trial court

reversibly erred by denying Reynolds’ requested jury instruction on the statute of

repose, section 95.031(2), Florida Statutes.

AFFIRMED; CONFLICT CERTIFIED.

VAN NORTWICK, MARSTILLER, and OSTERHAUS, JJ., CONCUR.




                                          2